Title: Franklin’s Journal, [18 December 1780–29 January 1781]
From: Franklin, Benjamin
To: 



[December 18, 1780–January 29, 1781]
Dec. 18. 1780
Gave an Order to Major Broughton of Marblehead, a returning Prisoner, for 5 Louis, to help him down to a Seaport.
Certified Capt. Jasme la Clause’s Commssion & other American Papers.
Wrote to Mr Hodgson, London, that I had recd. his Acct of the Expenditure of the 100£ on the Prisoners, & promis’d him 150£ more.

Gave a Letter of Recommendation of L’Abbé Robin to Mr Williams of Boston: & sent it after him by an Officer, who is to go if he can in the Ariel. Sent by the same Person some Newspapers to Congress—
Consented in Conversation with Mr Grand, that Mr Williams, on being put in Possession of the Policies of Insurance of the Ship Marquis de la Fayette, for 200,000 Livres, should draw on me for the Freight to that Amount.
Mr Chaumont writes pressing an Advance of the Money on Security.
Reply’d, that if the Security was such as the Congress Banker approv’d of I would advance the Sum.
Heard that Transports are taking up here for America. And that Bank Bills in England had been counterfeited to a great Amount.


Dec. 19.
Went to Versa[illes]. At M Vergennes much was said to me in favour of M de Chaumont’s Demand. It was own’d that he had been wrong in demanding as a Right what [he] ought to have ask’d as a favour: but that those Affairs among Friends shd. not be transacted with Rigour but amicably & with indulgent Allowances. I found I had been represented as unkindly exact in this Business. I promis’d to do all in my Power to make it easy to Mr Chaumont.— He came to me in the Evening after my Return; with much heat ag[ainst] M. Grand, which I endeavoured to allay, as it was really very unjust.— Offer’d him to accept his Bills drawn on me, as the Operation thro’ Mr Wms. at Nantes would take too much Time to suit with his Exigencies. He said he would consult with his Banker. Exclaim’d much against the Judgment at Nantes. &c.
Requested Mr Grand to transfer out of the public Cash the Amount of the several Ballances of my private Accounts with the Congress, and give me Credit for the same in my particular Account.—


Dec. 20. 1780
Certified, or as they call it here, Legaliz’d the Papers relative to the taking a Portuguese Ship by the Mars of Boston; & sent them to the Porte. Ambassr.
Accepted M. de Chaumonts Drafts dated Nov. 10. for the 200,000 l.t. Freight at 4 Usances; & he gave me his Engagement to return the Money in Case the Ship Marquis de la Fayette did not arrive at L’Orient to take in our Goods.—
Prince de Montbarey, Ministre de la Guerre, resigns.— His Successor not yet known.


Dec. 21.—
Wrote to M. de Chaumont pressingly for his Acct. with the Congress, that it may be settled now Mr Deane is here. M. de Segur succeeds the P. de Montb[arey.]


Dec. 22
Recd an Acct. between Mr Chaumont & Mr Deane, which includes Congress Artic[les]. Copy it, as it must be sent to Mr Deane.


23d
Hear by Letters from L’Orient of the Departure of Capt. Jones in the Ariel, the 18th.


24th
Recd. Gourlade & Moylan’s Acct of fresh Expences, upward of 20,000. l.t. by Capt Jones.— 2 young Englishmen Scot & William[s] would go to America, discouraged them.—


25th
Gave an Order to Mr Grand to remit 150£ Sterling to Mr Wm Hodgson, Lon[don,] for the Relief of American Prisoners. Recd Information from a good hand, that the G. Pensionaire had been with Sir J. Y. and acquainted him that an Answer would be given to his Memorials; but that it could not be precipitated contrary to the Constitution: It was necessary to have the Advice of the Provinces.— The S. H. has behav’d well in the Resolutions for arming. The Duke a g. C. The Pensionary of Amsterdam a brave steady Man—


26th December 1780
Went to Versailles to assist at the Ceremony of Condoleance on the Death of the Empress Queen. All the Foreign Ministers in deep mourning, flopp’d Hats & Crape, long black Cloaks, &c. The Nuncio pronounc’d the Compliments to the King & afterwards to the Queen in her Apartments. M. de Vergennes told me of the War declar’d by England against Holland.— Visit at the new Ministers of War & Marine. Neither of them at home. Much fatigu’d by the going twice up and down the Palace Stairs, from the tenderness of my feet & weakness of my Knees: Therefore did not go the Rounds.— Declin’d dining with Mr de Vergennes, as inconsistent with my present mode of Living which is simple till I have recover’d my Strength.— Took a Partridge with M. de Chaumont.— No News yet of Count d’Estaign.


27th. Wednesday—
Much Talk about the New War. Hear of the Hurricane in the West Indies. English Fleet under Adm. Darby put into Port. Wrote to J. Williams at Nantes, to send Advice to America by every possible Opportu[nity], of the English Declaration against Holland.


28th. Thursday—
Mr Grand had some time since carried an Advance of my Salary for one Quarter (15000 l.t.) out of the publick Monies, to my private Account; and I afterwards gave him a Receipt for that Sum, which should have been mentioned befor.


29th Friday
Went by particular Invitation to the Sorbonne, to an Assembly of the Faculty of Physick in the College Hall, where we had the Eloge of my Friend M. Dubourg, & other Pieces. Suffer’d by the Cold.—
M. de Chaumont has [return’d] J. Williams’s Draft on me for 428000 l.t. on Acct. of the Cloth, but declines [torn] & why) presenting it. I ought to give him a [torn]
Breakfasted at Made. Brillon’s. Receiv’d of M. Grand 4800 l.t. on private Account, which was put into the Hands of W. T. Franklin to pay Bills & Family Expences.


Sunday 31.
Much Company at Dinner, among others M. Perrier & M. Wilkinson ingenious Mechanicians. M. Romayne of Hackinsack in the Jerseys. No News—



Monday Jan. 1. 1781.
News that an Expedition is on foot against Jersey & Guernesey.— Some Frigates with Transports & 2500 Men having sail’d from Granville the 26th past.
Mr Dana is return’d from Holland, which he left the beginning of last Month. Mr Adams remains there, who writes me Dec. 1. that there is little or no Hopes of a Loan there.


Tuesday Jan 2.
Went to Versailles. No Foreign Ministers there but one or two; The rest having been there yesterday. Visited the new Secretary at War, who was very polite. Wrote at M. de Castries Minister of the Marine. Not strong enough to go up to M. de Maurepas. Visited M. Le Roy, & dined with M. & Made de Renneval. News of Disappointment of the Jersey Expedition. Wind & Tide contrary.— Etren[nes] the Offices in [part].


Wednesday Jan 3.
Letters from Holland. The Dutch seem not to have known on the 28th past, that War was actually declar’d against them. Inform’d here that the English Court had sent Copies of the Papers taken with Mr Laurens to the Northern Courts with aggravated Complaints against the States General; and that the States had also sent them Justification. Important [News] expected by the Return of the Courier.


Thursday Jan. 4.
Learnt that the States had given Orders for building 100 Ships of War. Gave an Order on Mr Grand, [for] paying Sabbatier’s Ballance, the Sum 3526 l.t.18.6 being for Carriage of the Cloathing.—


Friday Jan 5. 1781
Signed Recommendations, to the Ministers, of M. de la Neuville, Officer formerly in the American Service.


Saturday Jan 6.
Accepted a Number of Loan Office Bills this Day, and every Day of the past Week.— No News yet of Count D’Estaign, wch begins to give great Uneasiness, as his Fleet was not provided for so long a Voyage.—


Sunday Jan 7.
News of the safe Arrival of Count d’Estaing at Brest. More Accounts of the terrible Hurricane in the West Indies. Accepted a vast Number of Loan Office Bills.— Some of the new Drafts begin to appear.—


Monday Jan. 8.
Accepted many Bills. Hear from Holland that they had but just receiv’d News of the Declaration of War against them. And that the English Church was burnt at the Hague, unknown by what means.



Tuesday 9.
Count D’Estaing arrives at Passy. Hear of Ships arriv’d at L’Orient from America. No Letters come up. Indispos’d, & did not go to Court.


Wednesday 10.—
Letters arrive from Philadelphia. Reports there of Advantages gain’d to the Southward: And that Leslie had quitted Virginia. Inform’d that my Recall is to be mov’d for in Congress. News that the Troops have made good their Landing in Jersey, & taken all but the Castle.—


Thursday 11.
Gave Mr Dana Copies of the Letters between M. de Sartine & me concerning Mr. Dalton’s Affair. Propos’d to him to examine audit the Public Account now while Mr Deane was here, which he declin’d.


Friday 12
Sign Acceptation [of? var]ious Bills. They come thick.


Saturday Jan. 13. 1781
Learn that there is a violent Commotion in Holland: That the People are violently exasperated against the English, have thrown some into the Canals; and those Merchants of Amsterdam who have been known to favour them dare not appear in the Streets. That the Return of their Express to Russia, brings good Accounts of the favourable Disposition of the Empress.


Sunday, Jan. 14.
Mr Grand acquaints me that he learns from Mr Cotin Banker of Mr de Chaumont, that the Marquis de la Fayette will be stopt by Creditors of M. Chaumont, unless 50,000 Crowns are advanc’d, & submitted it to my Consideration whether I had not better buy the Ship. Vex’d with the long Delay on so many frivolous Pretences, & seeing no End to them, & fearing to embarras myself still farther in Affairs that I do not understand, I took at once the Resolution of offering our Contract for that Ship to the Government, to whom I hop’d it might be agreable to have her as a Transport, as our Goods would not fill her, she being gaug’d at 1200 Tons. Accordingly I requested Mr Grand to go to Versailles, & propose it to M. de Vergennes.


Monday Jan 15.—
Sign’d an Authority to Mr Bondfield to administer [an] Oath of Allegiance to the United States, to Mr Vaughan.
Accepted above 200 Bills some of the new.
Mr Grand calls in his Return from Versailles, & acquaints me, that Mr Vergennes desires the Proposition may be reduc’d to Writing; Mr Grand had accordingly made a Draft which he presented for my Approbation.


Tuesday Jan 16.—
Went to Versailles, & perform’d all the Ceremonies, tho’ with Difficulty my Feet being still tender.
Left the Pacquets for Mr Jay with M. de Renneval, who promised to send them with the next Courier.
Presented Mr Grand’s Paper to Mr de Vergennes, who told me he would try to arrange that Matter for me. I acquainted Mr de Chaumont with [this] Step, who did not seem to approve of it. Heard of the ill Success of the Troops in Jersey, who were defeated the same Day they landed, 150 kill’d, 200 wounded, the rest taken Prisoners.—


Wednesday, Jan. 17. 1781—
My — Accepted many Bills:— and wrote som Letters.—



Thursday, Jan 18. 81—
Mr Grand informs me, that he has been at Versailles, & spoke with M. de Vergennes & M. de Renneval. That the Minister declin’d the Proposition of taking the Vessel on Account of the Government, but kindly offer’d to advance me the 150,000 l.t. if I chose to pay that Sum. He brought me also the Project of an Engagement drawn up by M. Cotin, by which I was to promise that Payment, & he & Co. were to permit the Vessel to depart. He left this Paper for my Consideration.


Friday, Jan. 19.
Considering this Demand of Messrs Cotin & Jauge as an Imposition; I determin’d not to submit to it, and wrote my Reasons.
Reliev’d an American Captain with 5 Guineas to help him to L’Orient.—


Saturday Jan 20.—
Gave a Pass to a Bristol Merchant to go to Spain. He was recommended to me as having been a great Friend to American Prisoners. His Name


Sunday, Jan 21.
Mr Jauge comes to talk with me about the Ship; and intimated that if I refus’d to advance the 150,000. l.t. I should not only be depriv’d of the Ship, but lose the Freight I had advanc’d. I absolutely refus’d to comply.—


Monday Jan. 22.
Mr Grand informs me that Mr Williams had drawn on me for 25000 Livres to enable him to pay return’d Acceptance of M. de Chaumont. I order’d Payment of his Drafts. Recd a Letter from Mr. Williams, & wrote an Answer; which Letters explain this Affair. Letter from Mr Chaumont informing me he had receiv’d Remittances from America. I congratul[ate h]im.



Tuesday Janr. 23.
Went to Court, and perform’d all the Round of Levees, tho’ with much Pain & Difficulty, thro’ the Tenderness & Feebleness of my Feet and Knees. Mr. Vergennes is ill, and unable to hold long Conferences. I din’d there, & had some Conversation with Mr Renneval, who told me I had misunderstood the Proposition of advancing the 150000 Livres, or it had not been rightly represented to me. That it was not expected of me to advance more for M. de Chamont; that the Advance was to have been made by M. Vergennes, &c.— I see clearly however that the Paper offer’d me to sign by Messrs Cotin & Co. would have engag’d me to be accountable for it.— Had some Conference with the Nuncio, who seem’d inclin’d to encourage American Vessels to come to the Ecclesiastical State, acquainting me they had two good Ports to receive us, Civita Vecchia & Ancona, where there was a good deal of Business done, & we should find good Vente for our Fish &c. Hear [?]


Wednesday, Jan. 24.—
[Signed] a great Number of Bills. Visit at M. de C’s in the Evening; found him cold & dry.— Receive a Note from Mr Searle, acqu. me with his [Arri]val from Holland on Saturday last.


Thursday Jan. 25.—
Hear that [M. de] Chaumont pays again, being enabled by his Remittances.— [Signed] Bills.— Holland begins to move, & gives great Encouragement [to priva]teering. Mr de C. comes to see me, & demands Breakfast; chear[ful] & frank. Authorise Mr Grand to pay the Balance of Messrs Jay & Carmichael’s Salaries; and Mr Digges’s Bills.


Friday Jan. 26.
Went to Paris. Visit Princess Daschkaw, not at home. Visit Prince and Princ[ess] Masserano. He informs me that he dispatches a Messeng[er to Madrid] on Tuesday. Visit Duke de Rochefoucault & Made la Duchesse d’Enville. Visit Messrs Dana & Searle; Not at home. Leave Invitations to dine with me on Sunday. Visit Comte D’Estaing. Not at home. Mr Turgot, not at home.— Accept Bills.


Saturday Jan 27.
Write to Madrid, and answer all Mr Jay’s & Mr Carmichael’s Letters received during my Illness.—


Sunday, Jan 28
Mr Dana comes, Mr Searle excuses himself. Invite him for Tuesday.


Monday Jan. 29. 1781
Hear of the Arrival of the Duke of Leinster, with Mr Ross at Philadelphia, which gives me great Pleasure, as she had much Cloth, &c for the Congress.— Dispatch my Letters for Madrid—

